 8:12-cr-00391-JFB-SMB Doc # 836 Filed: 03/08/21 Page 1 of 1 - Page ID # 7605




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:12CR391

      vs.
                                                                    ORDER
JOHN WAYS JR.,

                     Defendant.


       This matter is before the Court on counsel’s motion to withdraw as attorney of

record. Filing No. 834. The Court conducted a hearing on this motion on March 4, 2021.

       IT IS ORDERED THAT counsel’s motion to withdraw, Filing No. 834, is granted.

       IT IS FURTHER ORDERED that Beau G. Finley, 209 South 19th Street, Suite

500, Omaha, NE 68102, is appointed as standby counsel for the above-named

defendant in this matter and shall forthwith file an appearance in this case.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall

forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the

name and other identifying information of the CJA Panel attorney identified in

accordance with the Criminal Justice Act Plan for this district.

       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to

the Federal Public Defender for the District of Nebraska and Beau G. Finley.


       Dated this 8th day of March, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
